DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 22 December 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response, Claims 1-20 are pending for review.
Terminal Disclaimer
The terminal disclaimer filed on 05 April 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent #9,276,522, US Patent #9,998,068 & US Patent #10,601,365 has been reviewed and is accepted. The terminal disclaimer has been recorded
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the various components recited in the claims, including the pillars / piers, torque tubes, rails, clamps, details of the vibration isolators, offset drive, etc., must be shown and clearly marked with appropriate reference characters, or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Hayden, US #7,647,924
[Hayden ('924)]

-
Monson et al., US #2003/0038224
[Monson ('224)]

-
Taylor et al., US #8,480,052
[Taylor ('052)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 & 8-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayden ('924) in view of Monson ('224).
In Re Claim 1, Hayden ('924) discloses all aspects of the claim invention including: A method of operating a solar tracker system, comprising:
providing the solar tracker system (Solar Energy Collection System #20) comprising:
a first pillar and a second pillar (Posts #50);
a torque tube configured between the first pillar and the second pillar (Torque Tubes #34 mounted between adjacent Posts #50);
rails (First & Second Brackets #170, 172) configured to support solar panels (Solar Panels #24) and coupled to the torque tube via clamps (Fig. 16, 17: Comprising Strap #174 & Fastener #180);
With the possible exception of: isolators, which include an elastic material, the isolators selectively coupled between the rails and the solar panels; and causing destructive interference, using the isolators, with a resonant frequency of the solar tracker system.
Nevertheless, Monson ('224) discloses from the same Panel Mounting Isolation field of endeavor as applicant's invention, the mounting of a panel (Display #20) to a surface utilizing an elastomer-type vibration isolator (Comprising Triad Elastomer #13, 18 & Rigid Plates #11) to reduce or prevent vibration using “destructive interference” (Vibration isolators, by definition & of necessity, “destroy” the natural vibration frequencies of the components to which they are mounted to reduce or prevent excessive or destructive vibration of the components).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the isolators of Monson ('224) into the method of Hayden ('924) for the purpose of protecting the components from damaging effects of shock & vibration (Para. 6) & to protect the components against both linear (Linear Force “F1”) & rotational (Torsional Forces “F2” & “F3”) forces (Para. 7).
In Re Claim 12, Hayden ('924) discloses all aspects of the claim invention including: A solar tracker (Solar Energy Collection System #20) comprising:
a torque tube (Torque Tubes #34 mounted between adjacent Posts #50);
rails coupled to the torque tube (Fig. 16, 17: First & Second Brackets #170, 172 secured to Tubes #34 with Strap #174 & Fastener #180) and configured to support solar panels (Solar Panels #24);
With the possible exception of: isolators, which include an elastic material, selectively coupled between the rails and the solar panels so as to cause destructive interference with a resonant frequency of the solar tracker, wherein the isolators are defined by a height and a thickness, and wherein each isolator includes a narrow region along a center of the height and the thickness of the isolator in relationship to each edge region of the isolator.
Nevertheless, Monson ('224) discloses from the same Panel Mounting Isolation field of endeavor as applicant's invention, the mounting of a panel (Display #20) to a surface utilizing an elastomer-type vibration isolator (Comprising Triad Elastomer #13, 18 & Rigid Plates #11) to reduce or prevent vibration using “destructive interference” (Vibration isolators, by definition & of necessity, “destroy” the natural vibration frequencies of the components to which they are mounted to reduce or prevent excessive or destructive vibration of the components), each isolator including a height & thickness (Fig. 3: The height in the direction parallel to Central Axis #33, the thickness in the direction perpendicular to Axis #33) & including a central narrow region (Narrowed portion at Apex End #31a) & thicker region at each end (The thicker region corresponding to Apex End #32a adjacent each Support Surface #31b, 32b)..
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the isolators of Monson ('224) into the method of Hayden ('924) for the purpose of protecting the components from damaging effects of shock & vibration (Para. 6) & to protect the components against both linear (Linear Force “F1”) & rotational (Torsional Forces “F2” & “F3”) forces (Para. 7).
In Re Claims 2, 3, 5, 8 & 18-20, Monson ('224) further discloses:
Cl. 2: wherein each isolator includes at least two closed portions defining at least one opening along a length of the isolator (Fig. 2: Each isolator includes closed portions comprising Elements #13, 18 with an open region therebetween), and wherein each closed portion of the isolator includes a narrow region (Fig. 3: Each Isolator #30, which corresponds to each of Elastomer Elements #13 & 18, includes a narrowed portion at Apex End #31a).
Cl. 3: wherein the isolators are configured to mechanically and electrically isolate the solar panels from the torque tube (As discussed above, the isolators are configured to isolate the components mechanically. Further, elastomeric materials can be either electrically conductive or insulating; therefore, the electrical conductivity / insulating would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that an electrically insulating vibration isolator solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Hayden ('924) in view of Monson ('224) would function equally well in either configuration.).
Cl. 5, 18: wherein the elastic material is selected from a group consisting of a rubber material and a polymer material / wherein the isolator includes a thickness of polymer or rubber material suitable to cause destructive interference and absorb vibration and shock for any resonance frequency of the solar tracker (Para. 5: Isolators by definition cause destructive interference to vibrations).
Cl. 8: wherein the mechanical vibration includes a torsional mode and a bending mode (The isolators account for both bending / gravitational forces in the form of Downward Force “F1” & torsional forces in the form of Torque Loads “F2” & Force “F3”).
Cl. 19: wherein the isolator symmetrically flares out from the center to the edge regions of the isolator (Fig. 2: Each isolator is symmetrical about the centerline extending from the mounting surface to Panel #20).
Cl. 20: wherein the isolator further includes a flange disposed at each of the edge regions of the isolator (The isolator includes flanges comprising Rigid Plate #11 & the parallel plate attached to Panel #20).
In Re Claim 9, with respect to “wherein the mechanical vibration is at least partially caused by external wind”, the cause of the vibration of the system would be dependent upon the environment in which the system was installed.
In Re Claim 10, Hayden ('924) discloses: wherein the rail includes a first side coupled to an edge of a first solar panel and a second side coupled to the isolator, the second side having a second side height and the mechanical isolator having a thickness, the second side height and the thickness being substantially equal to a first side height of the first side, the mechanical isolator being coupled to an edge of a second solar module (Fig. 26: The clamp comprising Strap #174 & Fastener #180 is shown as having a “top hat” structure, the isolator being, of necessity, mounted to the upper face of Fastener #180 between the clamp & Solar Panel #24 to provide dampening & isolation of the panel; the straps & fasteners shown in the figure as having relative heights & thicknesses substantially equal between a first (shown on the left) & second (shown on the right) clamp).
In Re Claim 11, with respect to “further comprising a polymeric or rubber bumper provided between the first solar panel and the second solar panel”, the mounting of the isolators, or bumpers, between a first & second panel is considered as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 13, Hayden ('924) discloses: further comprising: a pair of piers configured to support the torque tube (At least one of each pair of Support Assembly / Pier #42, Footings #48, Posts #46, that support Torque Tubes #34); a clamp assembly coupled to a first side of the torque tube (Clamp / Connector #80); and an offset drive coupled to a second side of the torque tube (Drive Mechanism #38).
In Re Claims 14 & 17, with respect to “wherein the isolator is provided in a center solar panel spatially disposed on a panel bank including solar modules coupled to the torque tube” & “wherein the other solar panels are free from an isolator”, since the specific locations &/or omissions of the isolators on solar panels for a given solar tracking system installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of each panel, the total number of panels, the expected or design vibrational forces, etc., to configure locations of the vibration isolators in a solar tracking system such as recited in Hayden ('924) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claims 15 & 16, Hayden ('924) discloses: [Cl. 15] wherein the panel bank is configured between the pair of piers (At least Fig. 1-3: Multiple Solar Panels #24 are mounted to each of multiple Torque Tubes #34), each of the piers configured with a clamp assembly coupled to the torque tube (At least Fig. 4-14: Each pier includes clamps / mounting components to secure the torque tubes); [Cl. 16] wherein the panel bank is one of multiple panel banks configured on a drive assembly coupled to the torque tube (At least Fig. 9, 12, 13: Each Drive Mechanism #38, 142 actuates multiple Torque Tubes #34, each tube supporting multiple Solar Panels #24).

Claims 4, 6 & 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayden ('924) in view of Monson ('224) as applied to claim 1 above, with reference to Taylor ('052).
In Re Claim 4, with respect to: “the natural resonant frequency ranges from 1 Hz to 10 Hz in a torsional mode, and 1 Hz to 5 Hz in a bending mode”, neither Hayden ('924) nor Monson ('224) discloses the frequencies at which the components are isolated. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the dampening & isolating device of Monson ('224) for a particular range of frequencies as referenced by Taylor ('052) (Col. 6, Ln. 30-39: Vibration isolators may be “sufficient to isolate [an] object … from a variety of vibrations of different frequencies and/or shocks…”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 33, applicant has not disclosed any criticality for the claimed limitations.
In Re Claim 6, with respect to “wherein the mechanical vibration leads to failure of the solar tracker system without the isolators”, failure of components subjected to forces causing vibrational movements of the components is a known hazard for systems not utilizing vibration isolators, as referenced by Taylor ('052) (Col. 1, Ln. 14-16: Systems can suffer from complete failure if not properly isolated).
In Re Claim 7, with respect to “wherein the isolators include different stiffnesses to tune a mass and an inertia of the solar tracker system to reduce the mechanical vibration”, adjusting the characteristics of vibration isolators to account for differing loads, weights, external forces, etc., is a part of the design process of vibration isolator systems (Col. 4, Ln. 40-60: Isolator characteristics, such as stiffness, diameter / size, material, etc., are selected to minimize the vibration and/or shock).
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762